AssetMark Funds (the “Trust”) Registration # 811-10267 Form N-SAR Annual Period Ended March 31, 2007 Sub-Item 77C:Matters Submitted to a Vote of Security Holders Results of the Meeting of the Shareholders of the AssetMark Funds A meeting of the AssetMark Fund shareholders was held on October 16, 2006.The matter voted on by the shareholders and the results of the vote at the shareholder meeting were as follows: To approve a new investment advisory agreement between AssetMark Investment Services, Inc. and the Trust, on behalf of each Fund. AssetMark Large Cap Growth Fund Affirmative32,721,608 Against501,749 Abstain845,800 Total34,069,157 AssetMark Large Cap Value Fund Affirmative26,001,618 Against413,106 Abstain680,787 Total27,095,511 AssetMark Small/Mid Cap Growth Fund Affirmative8,714,768 Against148,127 Abstain198,824 Total9,061,719 AssetMark Small/Mid Cap Value Fund Affirmative6,617,103 Against106,770 Abstain152,573 Total6,876,446 AssetMark International Equity Fund Affirmative24,377,107 Against358,940 Abstain621,859 Total25,357,906 AssetMark Real Estate Securities Fund Affirmative2,311,793 Against30,028 Abstain64,595 Total2,406,416 AssetMark Tax-Exempt Fixed Income Fund Affirmative9,938,598 Against130,995 Abstain206,149 Total10,275,742 AssetMark Core Plus Fixed Income Fund Affirmative35,265,739 Against447,388 Abstain1,268,343 Total36,981,470
